MAXINE LAWRIE, Respondent Below, Appellant,
v.
THOMAS TUCKER and CATHERINE L. TUCKER, his wife, Petitioners Below, Appellees.
No. 492, 2007.
Supreme Court of Delaware.
Submitted: February 6, 2008.
Decided: February 7, 2008.
Before HOLLAND, BERGER and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 7th day of February 2008, the Court having considered this matter after oral argument and on the briefs filed by the parties has determined that the final judgment of the Court of Chancery should be affirmed on the basis of and for the reasons assigned by the Court of Chancery in its memorandum opinion dated August 17, 2007 and its order dated August 27, 2007.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court of Chancery be, and the same hereby is, AFFIRMED.